Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 1 of 9 PAGEID #: 1059




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 3:09-cr-165
                                                            Also 3:16-cv-069

                                                            District Judge Walter H. Rice
        -   vs   -                                          Magistrate Judge Michael R. Merz

 MICKEY FUGATE,

                              Defendant.             :



                       REPORT AND RECOMMENDATIONS


         This criminal case is before the Court on Defendant’s pro se Motion to Vacate under 28

 U.S.C. § 2255 (ECF No. 127). Fugate claims his conviction has been rendered unconstitutional

 by United States v. Davis, 139 S. Ct. 2319, decided June 24, 2019; and Rehaif v. United States,

 588 U.S. ___, 139 S. Ct. 2191, decided June 21, 2019.

        As with all collateral attacks on criminal judgments at the Dayton seat of court, Fugate’s

 Motion is referred to the undersigned for recommendation to Judge Rice for final disposition.



 Litigation History



        The grand jury returned a three-count indictment against Fugate on December 2, 2009,

 charging that on November 14, 2009, Fugate did


                                                1
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 2 of 9 PAGEID #: 1060




                obstruct, delay and affect commerce, as that term is defined in 18
                U.S.C. § 1951, and the movement of articles in commerce, by
                robbery and by threatened physical violence to any person in
                furtherance of a plan and purpose to commit the robbery, in that the
                defendant, MICKEY FUGATE, did unlawfully obtain and take
                persona] property, namely, United States currency, from the person
                and in the presence of another, namely employees of the "Kwik N
                Kold" store located at 1316 Wyoming Street, Dayton, Ohio, against
                their will by means of actual and threatened violence, and fear of
                injury to said persons.


 (Indictment, Count 1, ECF No. 14, PageID 33, charging a violation of the Hobbs Act, 18 U.S.C. §

 1951). Count 2 charged that during the Hobbs Act robbery, Fugate discharged a firearm in

 violation of 18 U.S.C. § 924(c)(1)(A)(iii). Id. at PageID 34. Count 3 charged that on the same date

 Fugate, having previously been convicted of a felony, possessed a firearm in violation of 18 U.S.C.

 § 922(g)(1) and 924(a)(2). Id.

        After an interlocutory appeal, Judge Rice denied Fugate’s Motion to Suppress on June 24,

 2013 (ECF No. 57). The next month the grand jury returned a Superseding Indictment adding

 Counts Four and Five (ECF No. 60). On August 28, 2013, Fugate entered into a Plea Agreement

 with the United States in which he agreed to plead guilty to Counts One and Three of the

 Superseding Indictment, conditioned on his reserving the right to appeal the denial of the Motion

 to Suppress (ECF No. 66). On January 14, 2014, Judge Rice sentenced Fugate to 188 months

 imprisonment on Count 1s and 300 months on Count 3s, concurrent with one another but

 consecutive to sentences imposed for supervised release violations in Case Nos. 3:99-cr-078 and

 3:00-cr-078 (Judgment, ECF No. 74, PageID 585). On December 18, 2014, the Sixth Circuit

 affirmed this Court’s judgment. United States v. Fugate, Case Nos. 14-3059/3456/3457 (6th Cir.

 Dec. 18, 2014)(unpublished; copy at ECF No. 85).



                                                 2
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 3 of 9 PAGEID #: 1061




        On February 23, 2016, with the assistance of the Federal Public Defender, Fugate filed his

 first Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 94). On September 7, 2017, Judge Rice

 sustained the Motion and vacated the judgment (Decision and Entry, ECF No. 117). On February

 15, 2018, Judge Rice re-sentenced Fugate to 240 months on Count One and 120 months on Count

 Three to be served concurrently with each other but consecutive to the prison time on the

 supervised release violations (Superseding Judgment, ECF No. 125-1). Fugate did not appeal and

 his convictions thus became final on March 1, 2018, when his time to appeal expired. Fugate

 effectively filed the instant Motion on June 22, 2020, when he deposited it in the mail (ECF No.

 127-1, PageID 1058).



                                           Analysis



 Jurisdiction



        Federal courts are courts of limited jurisdiction and must decide as a threshold matter in

 each case presented to them whether they have jurisdiction to proceed. Louisville & Nashville R.

 Co. v. Mottley, 211 U.S. 149, 152 (1908). A District Court may not decide a second or successive

 Motion to Vacate without prior permission from the circuit court of appeal. 28 U.S.C. § 2255(h).

 A District Court lacks jurisdiction over a second or successive motion. Burton v. Stewart, 549

 U.S. 147 (2007); Franklin v. Jenkins, 839 F.3d 465(6th Cir. 2016).

        However, not every second-in-time motion is second or successive.              Panetti v.

 Quarterman, 551 U.S. 930 (2007). Although Fugate previously filed a § 2255 motion in this case,

 there is an intervening Superseding Judgment (ECF No. 125-1) which prevents the instant Motion


                                                 3
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 4 of 9 PAGEID #: 1062




 from being second or successive.      Magwood v. Patterson, 561 U.S. 320, 331-32 (2010). This

 Court therefore has jurisdiction to decide the instant Motion rather than transferring it to the Sixth

 Circuit for permission to proceed.



 Limitations



        The Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat.

 1214)(the "AEDPA") enacted a one-year statute of limitations for § 2255 motions, now codified

 at 28 U.S.C. § 2255(f) which provides:

                A one-year statute of limitations shall apply to a motion under this
                section. The limitations period shall run from the latest of –

                (1) the date on which the judgment of conviction becomes final;

                (2) the date on which the impediment to making a motion created
                by government action in violation of the Constitution or laws of
                the United States is removed, if the movant was prevented from
                making a motion by such governmental action;

                (3) the date on which the right asserted was initially recognized by
                the Supreme Court, if that right has been newly recognized by the
                Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (4) the date on which the facts supporting the claim or claims
                presented could have been discovered through the exercise of due
                diligence.


        As noted above, Fugate did not appeal from the Superseding Judgment and his convictions

 thus became final on March 1, 2018, when his time to appeal expired. Fugate effectively filed the

 instant Motion on June 22, 2020, when he deposited it in the mail (ECF No. 127-1, PageID 1058).


                                                   4
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 5 of 9 PAGEID #: 1063




 If the case were covered by § 2255(f)(1), the statute of limitations would have expired March 1,

 2019, and the instant Motion would be time-barred.

        Fugate, however, claims the benefit of § 2255(f)(3). Under that statute, his Motion is

 timely if brought within one year of initial recognition of the right relied on and the Supreme Court

 decision has been made retroactively applicable to cases on collateral review.

        If either Rehaif or Davis is such a decision, then Fugate’s instant Motion is timely. June

 21, 2020, the anniversary of the Rehaif decision was a Sunday and Fugate filed the next day,

 making his filing timely as to Rehaif. Fed.R.Civ.P. 6(a)(1)(C). A fortiori his filing was timely as

 to Davis whose anniversary of decision is June 24, 2020.

        In Rehaif the Supreme Court made a new interpretation of “knowingly,” the mens rea

 element of 18 U.S.C. § 922(g). To the extent it recognized a new “right,” it was the right of a

 person charged under § 922(g) to have the jury instructed that the Government must prove beyond

 a reasonable doubt that the defendant knew he was violating each of the elements of § 922(g), i.e.,

 that he belonged to a class of persons prohibited from possessing a firearm, that he possessed a

 firearm, that he had previously been convicted of a crime carrying a possible penalty in excess or

 one year’s imprisonment, and that the firearm in question had moved in or affected interstate

 commerce.

        The rule in Rehaif was new in the sense that it was not dictated by precedent and in fact

 many courts of appeal had decided to the contrary. The Supreme Court made no comment on

 retroactivity. However, it has previously given the lower courts criteria by which they can decide

 that question: a new rule is retroactive and therefore applicable to cases on collateral review if it

 is substantive (narrowing the classes of people who can be punished for certain conduct or the

 range of conduct which can be punished) or a “watershed” rule of criminal procedure. Graham v.



                                                  5
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 6 of 9 PAGEID #: 1064




 Collins, 506 U.S. 461 (1993); Stringer v. Black, 503 U.S. 222 (1992); Teague v. Lane, 489 U.S.

 288 (1989). Rehaif is neither. It narrows neither the classes of people who can be punished nor

 the conduct for which they can be punished and it is not a “watershed” rule in the sense of affecting

 a major change in criminal procedure.        The Supreme Court has never recognized such a

 “watershed” rule, but has suggested the change effected would have to be as major as that made

 by Gideon v. Wainwright, 372 U.S. 335 (1963), which recognized a right to appointed counsel in

 all indigent felony cases. Because Rehaif is not retroactively applicable to cases on collateral

 review, Fugate’s claim under Rehaif is not saved from the statute of limitations by § 2255(f)(3)

 and should be dismissed as time-barred.

        Fugate’s Motion contains a two-page single-spaced discussion of United States v. Gary,

 954 F.3d 194 (4th Cir. 2020), which appears to have been copied and pasted rather than written by

 Fugate. Gary applied Rehaif to a case on direct appeal and vacated a guilty plea where the plea

 colloquy did not comport with Rehaif. Because Gary was decided on direct appeal, the Fourth

 Circuit did not decide that Rehaif was to apply retroactively to cases on collateral review and does

 not support relief here.

        In contrast, Davis did recognize a new constitutional right, to wit, not to be convicted of a

 violation of 18 U.S.C. § 924(c) by application of the definition of a crime of violence contained in

 the so-called “residual” clause, 18 U.S.C. § 924(c)(3)(B). The Sixth Circuit has expressly held

 that Davis does apply retroactively to cases on collateral review. In re Franklin, 950 F.3d 909,

 910 (6th Cir. 2020), applying Welch v. United States, 136 S. Ct. 1257, 1264-65, 194 L. Ed. 2d 387

 (2016). Fugate’s Davis claims are therefore timely under 28 U.S.C. § 2255(f)(3).




                                                  6
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 7 of 9 PAGEID #: 1065




 Merits



          Fugate challenges his conviction under 18 U.S.C. § 924(c) on the basis of Johnson v.

 United States, 135 S. Ct. 2551, 192 L. Ed. 2d 569 (2015); Sessions v. Dimaya, 584 U.S. ___, 138

 S. Ct. 1204 (2018); and Davis. Any claims under Johnson or Dimaya are barred by the statute of

 limitations because the instant Motion was filed more than one year after those decisions were

 handed down.

          In Davis the Court held that 18 U.S.C. § 924(c)(3)(B)’s definition of a crime of violence

 (the “residual” clause”) is unconstitutionally vague. It thus endorsed a position the Sixth Circuit

 had taken three years earlier in United States v. Taylor, 814 F.3d 340 (6th Cir. 2016). After Davis,

 a conviction under § 924(c) is sustainable only if the underlying “crime of violence” meets the

 definition of that term in § 924(c)(3)(A), the so-called “elements” clause. That statute defines a

 crime of violence as any felony that “has as an element the use, attempted use, or threatened use

 of physical force against the person or property of another.”

          In deciding whether a crime is a violent crime under § 924(c), a federal court must

 determine whether it “has as an element the use or attempted used of ‘violent force’ – that is, force

 capable of causing physical pain or injury to another person.” Johnson v. United States, 559 U.S.

 133, 140 (2010).” United States v. Rafidi, 829 F.3d 437 (6th Cir. 2016). That element may be

 satisfied by showing actual physical contact. United States v. Rafidi, 829 F.3d 437 (6th Cir. July

 11, 2016), citing United States v. Street, 66 F.3d 969, 977 (8th Cir. 1995). In the absence of

 physical contact, the forcible element can be established by proving a threat or display of physical

 aggression “sufficient to inspire fear of pain, bodily harm, or death. Rafidi. This satisfies the



                                                  7
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 8 of 9 PAGEID #: 1066




 requirement of threatened use of physical force from the earlier 2010 Johnson decision. Rafidi,

 quoting United States v. Chambers, 195 F.3d 274, 277 (6th Cir. 1999).

        In this case the underlying crime of violence relied on by the United States was Hobbs Act

 robbery: taking from the employees of the Kwik N Kold at 1316 Wyoming Street in Dayton by

 means of actual and threatened violence, and fear of injury to said persons. (Indictment, Count 1,

 ECF No. 14, PageID 33.) The Sixth Circuit has held Hobbs Act robbery is a crime of violence

 within the meaning of 18 U.S.C. § 924(c). United States v. Gooch, 850 F.3d 285 (6th Cir. 2017),

 followed in United States v. Carpenter, 2018 U.S. Dist. LEXIS 72821 (S.D. Ohio May 1, 2018).

 Other circuits have unanimously held the same.

        Because Fugate’s § 924(c) conviction was based on an underlying felony, Hobbs Act

 robbery, which meets the definition of “crime of violence” in § 924(c)(3)(a), the elements clause,

 he is not entitled to relief under Davis.

        At the end of his Motion, Fugate also seeks relief under Davis from his conviction in United

 States v. Fugate, Case No. 3:99-cr-078 (Motion, ECF No. 127, PageID 1053). In the Superseding

 Judgment, he was sentenced to time already served awaiting sentencing on his supervised release

 violation in that case (Superseding Indictment, ECF No. 125-1, PageID 1053). Thus he is no

 longer in custody on that conviction and this Court lacks jurisdiction to consider his claim under

 28 U.S.C. § 2255.



 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends that the

 Motion to Vacate be dismissed with prejudice. Because reasonable jurists would not disagree with



                                                  8
Case: 3:09-cr-00165-WHR-MRM Doc #: 128 Filed: 06/25/20 Page: 9 of 9 PAGEID #: 1067




 this conclusion, it is also recommended that Petitioner be denied a certificate of appealability and

 that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should

 not be permitted to proceed in forma pauperis.



 June 25, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS

 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
 accompanied by a memorandum of law in support of the objections. A party may respond to
 another party’s objections within fourteen days after being served with a copy thereof. Failure to
 make objections in accordance with this procedure may forfeit rights on appeal.




                                                  9
